Citation Nr: 1135660	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  04-43 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the left knee.


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to May 1947 and from July 1949 to September 1952.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the Veteran, his spouse, and his son testified at a personal hearing before the undersigned Veteran's Law Judge, sitting at the RO in June 2007.  A transcript of the hearing is associated with the claims file.  In October 2008, the Board denied the claim, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In December 2010, the Court vacated the Board's decision and remanded the case to the Board for further consideration.

The Board observes that the Veteran's original service connection claim was denied in June 1987.  In January 2004, he filed an application to reopen the claim, which was denied in a September 2003 rating decision.  Thereafter, in March 2004, the Veteran supplied additional evidence for consideration, and the issue was readjudicated in an April 2004 rating decision.  The Veteran then filed a timely notice of disagreement (NOD).  Although the Veteran specifically addressed the April 2004 rating decision in his NOD, the NOD was also timely with the September 2003 rating decision.  Therefore, the Board determines that the September 2003 rating decision is the decision on appeal.  See Jennings v. Mansfield, 509 F.3d 1362 (2007) (a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).

The claim was certified to the Board as entitlement to service connection for arthritis of the left leg.  However, the Board finds that the Veteran's actual current diagnosis, discussed herein, is arthritis of the left knee only.  Therefore, the Board has recharacterized the issue as reflected on the title page.  

The Veteran has submitted additional evidence consisting of an opinion from Dr. GLW dated in July 2011.  See 38 C.F.R. § 20.1304 (2010).  The Board notes that the Veteran waived agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  Therefore, the Board may properly consider such evidence in rendering its decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor arthritis of the left knee is causally or etiologically related to a disease, injury, or incident in service.


CONCLUSION OF LAW

Arthritis of the left knee was incurred in the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for arthritis of the left knee is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations as to that claim.  

The Veteran contends that he suffered a left leg injury and was diagnosed with arthritis of the left knee in service.  Therefore, he contends that service connection is warranted for arthritis of the left knee.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Board notes that the Veteran's service records indicate that he was awarded the Combat Infantryman Badge, which denotes combat experience.  Therefore, the Veteran is entitled to the consideration of 38 U.S.C.A. § 1154(b). 

However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  The statute "does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected," but only "considerably lighten[s] the burden of a veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

In this case, the Veteran has alleged that his left knee injury occurred during training maneuvers at an air base.  However, he has also indicated that the left knee symptoms were aggravated by combat.  Thus, the Board finds that the Veteran had left knee symptoms in service as related to his combat experience.    

Post-service, medical records demonstrate a diagnosis of osteoarthritis of the left knee.  In this regard, the Board notes that a January 2004 imaging study showed mild osteoarthritis, and an August 2004 orthopedic consult and the June 2008 VA examination document a diagnosis of degenerative joint disease and osteoarthritis of the left knee, respectively.  Thus, the Board finds that there is a current diagnosis of arthritis of the left knee.

Moreover, the Board notes that the Veteran has submitted competent evidence relating the current arthritis of the left knee to the Veteran's described injury in military service.  Dr. GLW indicated that he reviewed relevant claims file documents and contemplated the Veteran's detailed account of his reported in-service injury and combat experience.  Further, he noted, the Veteran's description of post-service symptoms of weakness, instability, and pain in the left knee, requiring use of a cane.  Dr. GLW found the Veteran's account of the injury highly credible.  Based on his review and findings, he opined that it is highly likely that the Veteran's currently diagnosed arthritis of the left knee originated in service.  

There is no competent and probative evidence contradicting this statement.  The Veteran was afforded a VA examination in June 2008.  After review of the claims file and physical examination of the Veteran, the examiner noted that he had no records to substantiate the in-service injury.  Thus, the examiner concluded that he could not resolve the question of a nexus between the Veteran's current left knee arthritis and his military service without resorting to mere speculation.  Under VA regulations and Court decisions, service connection, or denial thereof, may not be based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2007); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Consequently, as there is no competent and probative medical opinion against a finding of service connection, the Board affords all reasonable doubt to the Veteran and service connection for left knee arthritis is granted.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert at 53.


ORDER

Service connection for arthritis of the left knee is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


